Citation Nr: 1341022	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Esq.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from November 1983 to December 1991.  He has additional service with the New York Army National Guard, including unverified periods of active duty for training (ADT) and inactive duty for training (IDT).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. An April 2009 rating decision denied the Veteran's claim of entitlement to service connection for a cervical spine disability.  The Veteran was notified of his appellate rights, but he did not complete his appeal by filing a timely substantive appeal after the issuance of a statement of the case.  

2. Evidence received since the April 2009 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.






CONCLUSIONS OF LAW

1. The April 2009 rating decision which denied the Veteran's claim of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the April 2009 rating decision in connection with Veteran's claim of entitlement to service connection for a cervical spine disability is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claim of service connection for a cervical spine disability by an April 2009 rating decision.  Evidence on file at this time included the Veteran's limited service treatment records (related primarily to his period of active service), private treatment records, and the Veteran's initial claim for benefits.  In the April 2009 denial, the RO determined that service connection for a cervical spine disability was not warranted because there was insufficient evidence to establish that the Veteran's cervical spine disability was incurred in or aggravated by military service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in April 2009.  He filed a timely notice of disagreement in June 2009; VA issued a statement of the case (SOC) in September 2009.  Even though the Veteran reports to have submitted a substantive appeal in September 2009, the Board notes there is no record of any further correspondence from the Veteran or his representative until his application to reopen was received in May 2010.  Therefore, the April 2009 rating decision is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Although the RO reopened the Veteran's previously disallowed claim in the February 2011 rating decision currently on appeal, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2009 rating decision includes a number of private treatment records, two buddy statements, and the report of an April 2010 physical examination conducted at the Guthrie Army Health Clinic (AHC).  Significantly, the buddy statements support the Veteran's claim that he reinjured his neck in April 2008 during a period of IDT.  Further, the April 2010 examination report finds the Veteran's current neck pain is "most likely related to injury sustained during...training."  

The Board concludes that the additional evidence is new and material with respect to the issue of service connection for a cervical spine disability.  The buddy statements, presumed credible, indicate the Veteran injured his neck during a period of training, and the April 2010 examination report suggests the Veteran aggravated a preexisting disability as a result of this accident.  Such evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a cervical spine disability must be reopened.






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened; to this extent only, the claim is granted.


REMAND

As discussed above, the Board has reopened the previously disallowed claim of service connection for a cervical spine disability.  However, for the reasons discussed below, additional development is required prior to a decision on the merits of the Veteran's claim.

Initially, the Board observes the Veteran's service records are incomplete.  First, VA has not verified any period(s) of the Veteran's active duty, ADT and/or IDT related to his service with the New York Army National Guard.  In this regard, a March 2011 response to VA's Request for Information suggested a DPRIS search to obtain information from the Veteran's Official Military Personnel Folders in the custody of the Department of Defense in accordance with VA Fast Letter 09-05 (November 2, 2009).  There is no indication such a search was conducted.

Furthermore, the Board observes very few service treatment and personnel records related to the Veteran's service with the National Guard have been obtained, and those that have been obtained appear to have been provided solely by the Veteran.  Significantly, it appears the report of a Line of Duty (LOD) determination related to the alleged neck injury is absent from the claims file.  The Agency of Original Jurisdiction (AOJ) submitted three requests directly to the 3rd/309th 174th Infantry Brigade in Liverpool, New York.  There is no indication a response was ever received.  The AOJ also contacted the New York Division of Military and Naval Affairs Military Personnel Office.  A response received in November 2011 indicates no records were located for the Veteran.  

Given the Veteran's history of branch and unit assignment, as well as combination of active duty and National Guard service, service records may be in the possession of any or all of the following: VA's Records Management Center, the National Guard Bureau located in Arlington, Virginia, Guthrie Army Health Clinic in Fort Drum, New York, and/or the Department of Defense (through a DPRIS search).  

On remand, additional efforts should be made to obtain the Veteran's service personnel and treatment records, including contacting all of the above facilities.  Efforts to obtain these records must continue until a negative reply is received or it is determined the records do not exist or additional efforts to obtain them would be futile.  See generally 38 C.F.R. § 3.159(c).

Turning to the Veteran's specific claim, as discussed above, he asserts that a preexisting cervical spine disability was aggravated beyond normal progression during a period of training April 4-6, 2008.  It is uncontested that the Veteran suffered a non-service-related preexisting cervical spine disability.

As noted above, the Veteran has submitted the report of an April 2010 physical examination, conducted approximately two years following his alleged injury, which determined that his current neck pain was most likely related to an injury sustained during training.  However, this opinion does not appear to take into account an intervening injury which occurred in the line of the Veteran's civilian occupation in June 2008 in which an individual jumped on his neck.  See, e.g., May 2010 statement from Dr. S.M.  Given such evidence, the Board believes a medical opinion would be helpful in determining whether the Veteran's disability underwent a permanent increase in severity during a period of ADT or IDT in April 2008.  See generally 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide any evidence in his possession documenting the following: (1) any periods of active duty, active duty for training or inactive duty for training related to his service with the Army National Guard; (2) any service treatment records related to medical treatment received for a neck condition; (3) a copy of any Line of Duty determination conducted as a result of the April 2008 injury.  An appropriate period of time should be allowed for response.

2. Contact the VA Records Management Center and request all records related to the Veteran's service, including service on active duty and with the New York National Guard.

3. Following the provisions of Fast Letter 09-45, conduct a DPRIS Web search and request from the Department of Defense the Veteran's entire Official Military Personnel Folder(s).

4. Contact the National Guard Bureau in Arlington, Virginia, and request the following:

a. a verification of all periods of active duty, active duty for training (ADT) and inactive duty for training (IDT) service with the Army National Guard, including verification of the Veteran's duty status during such periods.

b. All service personnel and medical records with respect to the Veteran's service with the Army National Guard.

5. Contact the Records Office of the 3rd/309th 174th Infantry Brigade in Liverpool, New York, and request the following:

a. a verification of all periods of active duty, active duty for training (ADT) and inactive duty for training (IDT) service with the Army National Guard, including verification of the Veteran's duty status during such periods.

b. All service personnel and medical records with respect to the Veteran's service with the Army National Guard.

6. Contact the Guthrie Army Health Clinic, Fort Drum, New York, and request any clinical records, including inpatient and outpatient treatment reports, related to the Veteran's service with the New York Army National Guard.

7. Regarding instructions 2-6, all efforts to obtain these records must be documented and associated with the claims file, and must continue until it is reasonably certain that they do not exist or that any further efforts to obtain the records would be futile.  If such a determination is made, a memorandum of unavailability must be prepared for inclusion in the claims file, and the Veteran must be notified of such unavailability.

8. Ensure the Veteran's duty status for all periods of service have been verified.  Prepare a memorandum for inclusion in the claims file detailing each period of active duty, ADT and IDT.

9. After each of the above has been completed, and if a period of ADT or IDT is verified as having occurred in April 2008, schedule the Veteran for a VA examination to address the nature and etiology of any cervical spine disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any clinically indicated testing should be accomplished.  After reviewing the claims file and physically examining the Veteran, the examiner is requested to address the following:

a. Comparing the severity of the Veteran's cervical spine disability prior to and just after a period of training April 4-6, 2008, is it at least as likely as not (probability of at least 50 percent) that the preexisting cervical spine disability underwent a permanent increase in severity?  The examiner is instructed that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered an increase in severity.

b. If (a) is answered yes, is it at least as likely as not (probability of at least 50 percent) that any such increase in severity is not due to the natural progress of the condition?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


